Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 11, 20 the prior art of record, specifically (US 20170201461) teaches A computing system to manage session and service registration and continuity for moving vehicles the computing system comprising: processing circuitry coupled with network interface circuitry; (paragraph 60);
However, none of the prior art cited alone or in combination provides the motivation to teach; in an Automotive Edge Computing Consortium (AECC) framework,  the network interface circuitry arranged to communicatively couple the computing system with a plurality of Mobility Service Provider (MSP) edge servers, each of the plurality of MSP edge servers are disposed at an edge of a communication network, and each of the plurality of MSP edge servers are arranged to provide computing resources to one or more vehicle user equipment (vUEs), and wherein: the processing circuitry is arranged to operate an edge node allocation module to select an individual MSP edge servers of the plurality of MSP edge servers to which workloads of the individual vUE should be offloaded, wherein the selection is based on receipt of an access network selection message from an individual vUE; and the network interface circuitry is arranged to receive the access network selection message from the individual vUE via the communication network to which the individual vUE is attached, and send information of the individual MSP edge server to the individual vUE. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-25 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Lien, Shao-Yu, et al. "Low latency radio access in 3GPP local area data networks for V2X: Stochastic optimization and learning." IEEE Internet of Things Journal 6.3 (2018): provides: The next generation vehicular applications substantially shifting the paradigm of human activity have been projected to empower intelligent transportation systems. Targeting at supporting vehicle-to-everything connections, conventional mobile network architectures mandatorily requiring data routing through the core network, however, induce unacceptable costs both in end-to-end latency and backhaul resource consumption. The technical merit of moving computation and storage resources along with mobile vehicles consequently renders the mobile edge computing (MEC) a promising remedy to relieve the burden at the core network. To practice MEC, 3GPP has launched the normative works of a new paradigm known as the local area data network (LADN). Through performing in-network cache to store popular information at LADNs, a vehicle locating within the service area of an LADN is able to access particular location-based wireless application and information. Avoiding data routing through the core network, LADNs, however, encounter two critical challenges in downlink radio access to induce additional latency issues: 1) resource starvation at fronthaul links and 2) discrimination of quality-of-service requirements of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641